Citation Nr: 0838391	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  97-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the service-connected 
right hip disorder.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
right hip disorder.

3.  Entitlement to service connection for a right arm and 
wrist disorder, to include as secondary to the service-
connected right hip disorder.

4.  Entitlement to service connection for bilateral varicose 
veins, to include as secondary to the service-connected right 
hip disorder.

5.  Entitlement to service connection for surgical scars of 
the right leg, to include as secondary to the service-
connected right hip disorder.

6.  Entitlement to service connection for a right leg 
disorder, to include as secondary to the service-connected 
right hip disorder.

7.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
right hip disorder.

8.  Entitlement to service connection for vascular disease, 
to include as secondary to the service-connected right hip 
disorder.

9.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left wrist disorder.

10.  Entitlement to an increased evaluation for a service-
connected right hip disorder, currently evaluated as 30 
percent disabling.

11.  Prior to October 21, 2004, entitlement for a total 
disability rating for compensation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1983 to July 1990.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

A July 2005 Board decision reopened a claim for entitlement 
to service connection for a left wrist disorder, denied 
service connection for a left hip disorder, a low back 
disorder, a right arm and wrist disorder, bilateral varicose 
veins, surgical scars of the right leg, a right leg disorder, 
a right knee disorder, vascular disease, and a left wrist 
disorder, and denied an increased evaluation for a right hip 
disorder.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2008, the Court vacated and remanded the July 2005 
Board decision.

A June 12, 2008 letter was sent to the veteran and his 
representative in which he was given 90 days from the date of 
the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  A 
letter was received from the veteran's representative in 
September 2008, enclosing a 90-day letter response form 
noting that the veteran had no additional evidence to submit 
and requesting that the Board proceed with the adjudication 
of his claims.  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In a February 2008 Memorandum Decision, the Court found that 
with respect to the issue of entitlement to an increased 
evaluation for a right hip disorder, VA had not complied with 
its duty to notify and had failed to show that the error was 
not prejudicial.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43-44 (2008) (delineating 
what compliance with 38 U.S.C.A. § 5103(a) notice encompasses 
in increased evaluation claims).  The Court found that VA 
failed to notify the veteran that he needed to provide 
evidence of the effect that his disability had on his 
employment and daily life and that VA did not notify the 
veteran of the types of evidence he could submit to 
substantiate his increased evaluation claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Vazquez-Flores, 22 Vet. 
App. at 43-44.  The Court vacated the decision and remanded 
so that proper notice could be provided to the veteran.  
Accordingly, remand is required for proper notice regarding 
the issue of entitlement to an increased evaluation.

Also in the Memorandum Decision, the Court found that the 
Board had not provided appropriate reasons and bases for its 
finding that VA's duty to assist had been met.  See 
38 U.S.C.A. § 7104(d)(1) (West 2002).  The Court noted that 
VA's duty to assist includes making as many requests as 
necessary to obtain relevant records from a Federal 
department or agency, to include service medical records, 
ending its efforts only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2).  Upon review of the claims 
file, it does not appear that VA has met its duty to assist 
in attempting to obtain the veteran's service medical 
records.  The veteran filed a claim upon service discharge in 
1990.  A July 1990 form from the veteran's separation 
transition point notes that the veteran's service treatment 
records, to include the service entrance and discharge 
examinations, were sent to the RO.  A December 1990 deferred 
rating decision noted that a request was pending for 
additional service medical records.  In a December 1990 
letter, the RO notified that the veteran that there was a 
delay in obtaining his service treatment records and that if 
he had any in his possession, he should send them in.  In 
January 1991, the National Personnel Records Center (NPRC) 
notified the RO that the service treatment records were sent 
when the veteran filed a claim at separation.  The NPRC noted 
that if there was hospitalization, to send the places of 
treatment.  In a November 1993 National Archives and Records 
Administration records request form, the veteran requested 
copies of his medical records.  It appears that the RO 
interpreted this as a request for a copy of all the records 
the RO had and supplied him with such copies.  The only 
service treatment records that are associated with the claims 
file are the veteran's dental records and a few medical 
records from 1990.  The RO has not documented in the claims 
file that the records sought do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  Accordingly, remand 
is required for further development regarding the claim to 
reopen and the claims of entitlement to service connection.

The Board also finds that remand is required regarding the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) because it is inextricably 
intertwined with the increased evaluation and service 
connection claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that issues are inextricably intertwined and 
must be considered together when a decision concerning one 
could have a significant impact on the other).  Accordingly, 
remand is required regarding TDIU for readjudication after 
the other issues on appeal have been developed and 
readjudicated.

Accordingly, the case is remanded for the following action:

1.  With respect to the service connection 
claims, the RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The RO must 
request from the veteran a statement 
regarding whether, during service, he 
received treatment at a hospital for any 
of the relevant disorders.  With respect 
to the issue regarding an increased 
evaluation, the RO must provide notice as 
required by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The RO must notify 
the veteran that he must provide or ask VA 
to obtain medical or lay evidence 
demonstrating the effect that the 
disorder's worsening has on his employment 
and daily life and notify the veteran of 
the types of medical and lay evidence that 
he may submit or ask VA to obtain to 
establish entitlement to an increased 
evaluation, to include lay statements, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The RO must attempt to obtain all of 
the veteran's service treatment records, 
to include any clinical records if 
appropriate.  The RO must contact all 
appropriate repositories, to specifically 
include the NPRC and the veteran's 
separation transition point.  When making 
these requests, the RO must request of 
each agency contacted that if no records 
can be found, the agency must provide this 
response in writing.  All attempts to 
secure the evidence must be documented in 
the claims folder, and any negative 
replies must be associated with the claims 
folder.  The RO must continue efforts to 
locate such records until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  If the records 
are not obtainable the RO should render 
such a specific finding in a memorandum.  
The RO must then notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain, (b) briefly explain 
the efforts that the RO made to obtain 
those records, and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran and his 
representative must then be given an 
opportunity to respond.  In all actions, 
the RO must comply with the procedures as 
outlined in the VA Adjudication Manual, 
M21-1MR.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

4.  These claims must be afforded 
expeditious treatment.  The law requires 
that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


